Citation Nr: 0530171	
Decision Date: 11/10/05    Archive Date: 11/30/05

DOCKET NO.  03-29 348	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim of service connection for fibromyalgia due to 
radiation exposure.

2.  Whether new and material evidence has been received to 
reopen a claim of service connection for multiple lipomas, 
chronic bronchitis, and chronic pulmonary disease with 
calcified granuloma due to radiation exposure.

3.  Whether new and material evidence has been received to 
reopen a claim of service connection for acquired mental 
disorder including dysthymia, major depression, somatoform 
pain disorder, and conversion disorder.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. P. Shonk, Associate Counsel


INTRODUCTION

The veteran served on active duty from February 1952 to 
January 1956.  

This matter comes to the Board of Veterans' Appeals (Board) 
from rating decisions of the Department of Veterans Affairs 
(VA) Regional Office (RO) in Nashville, Tennessee.  

The veteran testified at an August 2005 hearing before the 
undersigned Veterans Law Judge concerning all three issues 
noted on the cover page of this decision, and the transcript 
is of record.  

It is noted that the Board recently received mail from the 
veteran with an August 2005 VA Form 21-4138 waiver of 
regional office consideration of the additional evidence; the 
veteran sent a July 2005 treatment report concerning his 
service-connected sinusitis, which manifested itself as 
chronic nasal congestion and blood nasal drainage.  

To the extent that medical records showing a potential 
worsening of a service-connected disability is regarded as a 
claim for an increased rating, the RO should address this new 
evidence and matter accordingly.  

After reopening, all three issues on appeal are addressed in 
the REMAND portion of the decision below and are REMANDED to 
the RO via the Appeals Management Center (AMC), in 
Washington, DC.


FINDINGS OF FACT

1.  In an October 2001 rating decision, the Board determined 
that new and material evidence had not been received to 
reopen claims of service connection for chronic 
bronchitis/pulmonary disease with calcified granulosa, and 
multiple lipomas, as well as denying a claim of service 
connection for fibromyalgia, and no appeal was initiated.

2.  A May 2002 Board decision denied the veteran's claim of 
service connection for acquired psychiatric disorder.  

3.  The evidence of record received since these final 
decisions is new and material.  


CONCLUSIONS OF LAW

1.  The October 2001 and May 2002 decisions are final.  
38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 3.160(d) (2005); 
38 C.F.R. §§ 20.200, 20.302, 20.1103 (2004).

2.  New and material evidence has been received since the 
October 2001 and May 2002 decisions, and the claims are 
reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. 
§ 3.156(a) (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Because the claims of service connection are reopened, VA's 
application of the VCAA need not be addressed at this time.  

Procedural history

A January 1960 rating decision granted service connection for 
the veteran's sinusitis, and assigned a 0 percent rating.  In 
April 1990, the veteran filed a claim of service connection 
for repeated removal of tumors, which he attributed to 
radiation exposure while in service.  An August 1980 rating 
decision denied the claim because the veteran did not have a 
radiogenic disease as defined by 38 C.F.R. § 3.311(b); 
particularly, the rating decision ultimately listed as non-
service-connected disabilities such as multiple lipomas, 
degenerative disc disease of the cervical spine, bronchitis, 
and diverticular disease.  The veteran filed an August 1990 
notice of disagreement (NOD), and the RO issued an October 
1990 statement of the case (SOC).  Thereafter, the veteran 
filed a statement that the RO did not appear to accept as a 
substantive appeal-the veteran had stated that he sought 
consideration of his service-connected sinusitis prior to 
completing an appeal to the Board.  

A March 1979 rating decision granted an increased rating of 
10 percent for the sinusitis, and continued to note that the 
veteran had not submitted evidence of a radiogenic disease.  
A March 1991 NOD contained the veteran's contentions that his 
bronchitis and right lung problems were related to the 
infectious drainage from his service-connected sinus 
disability, and alternatively, were due to radiation 
exposure.  An April 1991 SOC addressed only the matter of an 
increased rating for sinusitis, and an April 1991 rating 
decision denied a claim of secondary service connection for 
bronchitis (as related to the sinusitis).  

The veteran filed a May 1991 VA Form 9 concerning the 10 
percent rating for sinusitis, and a month later disagreed 
with the April 1991 rating decision, as well as raising the 
matter of degenerative disc disease of the spine again.  

Eventually, the Board issued a March 1994 decision that 
denied an earlier effective date for a compensable rating of 
sinusitis, service connection for bronchial and lung 
conditions, service connection for multiple lipomas, service 
connection for a cervical spine disability, service 
connection for diverticular disease, and a rating in excess 
of 10 percent for service-connected sinusitis.  The Board 
found that the record lacked evidence corroborating the 
veteran's account that he had been exposed to radiation as a 
cause of lung conditions, lipomas, and diverticular disease.  

The veteran appealed the Board's decision to the Court, and 
an August 1997 Memorandum Decision affirmed the Board's 
determination.  The Court noted that the record lacked 
evidence that the veteran had been exposed to in-service 
radiation from broken radio tubes or radar equipment (as the 
veteran had contended); moreover, the record had no medical 
evidence providing a link between any radiation exposure to a 
current disability.  

A September 1997 rating decision denied a claim of service 
connection for dysthymia, major depression, somatoform pain 
disorder, and conversion disorder.  The veteran filed a 
September 1997 NOD, and continued to mention the radiation 
exposure matter.  The RO issued a June 1998 SOC concerning 
the psychiatric claim.  A June 1998 rating decision addressed 
claims of service connection for bronchitis secondary to 
sinusitis, and bronchial and lung conditions, multiple 
lipomas, and diverticular disease as due to cobalt and radium 
filled radio tubes-the RO denied all of these as not well-
grounded.  

The veteran filed an August 1998 VA Form 9, which appealed 
the denial of service connection for nervous condition 
secondary to ionized radiation.  The veteran also contested 
the denial of service connection for bronchitis secondary to 
sinusitis, respiratory problems, and the problem with 
lipomas.  The veteran furthermore raised a claim of service 
connection for fibromyalgia secondary to radiation, and a 
March 1999 rating decision denied this issue as not well-
grounded.  

The RO issued a March 1999 SOC that addressed the matters of 
bronchial/lung conditions and multiple lipomas as due to 
exposure to cobalt and radio filled tubes, and a secondary 
claim of service connection for bronchitis as due to service-
connected sinusitis.  

The RO issued a February 2001 supplemental statement of the 
case concerning the psychiatric claim, and the veteran 
perfected an appeal of that issue in a May 2001 VA Form 9.  

In an October 2001 rating decision, the RO readjudicated the 
following relevant claims under the then-recently enacted 
Veterans Claims Assistance Act of 2000 (VCAA):  service 
connection for chronic bronchitis/pulmonary disease with 
calcified granulosa; service connection for multiple lipomas; 
and service connection for fibromyalgia.  The RO specifically 
noted that the two former claims had already been denied by 
the Board, and a later Court decision; thus, the RO assessed 
whether new and material evidence had been submitted to 
reopen these claims (and determined new and material evidence 
had not been submitted).  

A May 2002 Board decision denied the veteran's claim of 
service connection for acquired psychiatric disability 
including dysthymia, major depression, somatoform pain 
disorder, and conversion disorder (claimed as a result of 
radiation exposure).  Shortly thereafter, the RO issued a 
June 2002 rating decision that continued to deny a claim of 
service connection for a psychiatric disability.  

The veteran filed an August 2002 VA Form 21-4138, which 
requested that the prior denial of lipomas and fibromyalgia 
be reconsidered.  A March 2003 rating decision continued to 
deny these issues, along with a claim of service connection 
for chronic bronchitis and pulmonary disease because new and 
material evidence had not been submitted.  The veteran filed 
an April 2003 statement that apparently disagreed with the 
latter decision, and the veteran's representative sent a June 
2003 submission that clarified what the veteran had intended 
to contest in his NOD-issues of fibromyalgia, multiple 
lipomas, and chronic bronchitis/pulmonary disease.  Though 
the veteran's April 2003 filing did not specifically mention 
the RO's June 2002 denial of service connection for a 
psychiatric disability, the Board construes his April 2003 as 
a NOD of that matter.  

An August 2003 SOC addressed all of these issues (including 
the matter of service connection for dysthymia, major 
depression, somatoform pain disorder, and conversion 
disorder).  The veteran perfected an appeal via a September 
2003 VA Form 9.  


Laws and Regulations

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service connection 
may also be granted for any disease diagnosed after discharge 
when all of the evidence establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  

Generally, an unappealed RO denial is final under 38 U.S.C.A. 
§ 7105(c), and the claim may only be reopened through the 
receipt of "new and material" evidence.  If new and 
material evidence is presented or secured with respect to a 
claim that has been disallowed, VA must reopen the claim and 
review its former disposition.  38 U.S.C.A. § 5108; see Hodge 
v. West, 155 F.3d 1356, 1362 (Fed. Cir. 1998).

New and material evidence means existing evidence that by 
itself or when considered with previous evidence of record, 
relates to an unestablished fact necessary to substantiate 
the claim.  38 C.F.R. § 3.156(a).  New and material evidence 
can be neither cumulative nor redundant of the evidence of 
record at the time of the last prior final denial of the 
claim sought to be reopened, and must raise a reasonable 
possibility of substantiating the claim.  Id.  

Under applicable criteria, VA shall consider all lay and 
medical evidence of record in a case with respect to benefits 
under laws administered by VA.  When there is an approximate 
balance of positive and negative evidence regarding any issue 
material to the determination of a matter, the Secretary 
shall give the benefit of the doubt to the claimant.  
38 U.S.C.A. § 5107(b) (West 2002); see Gilbert v. Derwinski, 
1 Vet. App. 49, 55 (1990) (a claimant need only demonstrate 
that there is an "approximate balance of positive and 
negative evidence" in order to prevail).

Analysis

The veteran testified at his August 2005 hearing that he had 
been exposed to in-service radiation when he picked up a 
broken cathode ray tube, and from an electrical shock, which 
in turn caused various long term disabilities.  

It is noted that following the Court's August 1997 decision 
that affirmed the Board's denial of the veteran's claims of 
service connection as due to radiation exposure, additional 
and relevant evidence was received by the RO.  

Particularly, the record contains a February 1997 (received 
in September 1997) letter from the veteran's Commander of 
Detachment 6, 12th Radar Bomb Scoring Squadron.  He stated 
that the veteran had been involved in an accident regarding 
an electrical shock from high-voltage live wires, and the 
involved current could have been ionized.  The veteran had 
been immediately taken to Rhein-Main Air Base Hospital for 
required medical assistance, and released several hours 
later.  

Additionally, the record contains an August 1998 letter from 
the Department of the Air Force, Deputy Chief, Radiation 
Protection Division, who stated that she and a physician had 
reviewed the medical documentation and additional evidence 
provided by the veteran, and concurred with the assessment 
that the veteran had received a serious electrical shock 
while at Orly Field, Paris, France, in 1955.  The Deputy 
Chief stated that the health effects related to such an 
incident was not an area in which she was an expert, and that 
the veteran should relay the information to an attending VA 
physician.  

The letter also stated that concerning the broken ray cathode 
tubes, the veteran should not have received any measurable 
exposure; electron tubes contained very small amounts of 
radioactive material, similar to smoke detectors and could be 
disposed of in the normal trash.  In terms of radiofrequency 
radiation (RFR), it had occupational threshold limits that 
protected against its acute effects, which were thermal 
effects including cataracts.  The current scientific belief 
was that nothing other than thermal effects resulted from RFR 
exposure.  Additionally, RFR exposure was a threshold 
phenomenon, under which a certain exposure there were no 
known health effects.  Above the threshold acute effects 
occurred within days of exposure.  

The letter also noted that the USAF Master Radiation Exposure 
Registry had been queried for dosimetry data concerning the 
veteran, and no external or internal radiation exposure 
information was found.  

To the extent that the veteran's testimony concerning the 
details of his case is new and material evidence, the claims 
are reopened.  


ORDER

As new and material evidence has been received to reopen a 
claim of service a claim of service connection for 
fibromyalgia due to radiation exposure, the appeal is granted 
to that extent only.  

As new and material evidence has been received to reopen a 
claim of service connection for multiple lipomas, chronic 
bronchitis, and chronic pulmonary disease with calcified 
granuloma due to radiation exposure, the appeal is granted to 
that extent only.  

As new and material evidence has been received to reopen a 
claim of service connection for acquired mental disorder 
including dysthymia, major depression, somatoform pain 
disorder, and conversion disorder, the appeal is granted to 
that extent only.  


REMAND

Considering VA's duties under the VCAA, further evidentiary 
development is necessary.

In addition to the evidence mentioned above concerning the 
veteran's in-service incidence of an electrical shock, the 
record contains an August 2003 letter from Daniel Brewer, 
M.D., who had been treating the veteran since September 2000.  
The veteran had related a story of chronic pain syndrome, 
fibromyalgia, and multiple lipomas over many years.  Dr. 
Brewer noted that the veteran was fairly certain that this 
all was a result of an electrical shock he received in 1955 
while in the military.  Dr. Brewer noted that he was 
currently treating the veteran for chronic pain, blood 
pressure, and for early onset Parkinson's disease.  

Dr. Brewer stated that of course, 40 years after the fact, he 
could not create a clear cause and effect relationship 
between the veteran's current symptoms and the accident that 
had occurred in 1955, but he thought it was very plausible.  

The veteran has asserted that he had multiple lipomas removed 
primarily from the right side of his body, which is the side 
of his body that he contends sustained the in-service shock.  
A historical review of the record indicates that he had a 
cyst in the left maxillary antrum addressed in 1959, a lipoma 
of the right medial arm removed in 1963, cystic lesions in 
the upper neck in 1976, lipomas of the lower abdomen in 1988, 
for example.  

The veteran should be provided a VA examination to assess 
whether a current disability is related to in service 
exposure to a shock.  

Accordingly, this case is REMANDED to the RO for the 
following action:

1.  The veteran should be scheduled for 
a VA medical examination.  The RO 
should forward the veteran's claims 
file to the VA examiner.  The examiner 
should review the entire claims file.  
Assuming that the veteran had a serious 
electrical shock in service, the 
examiner should provide an opinion as 
to whether it is at least as likely as 
not that any current disability is 
related to the veteran's active service 
(particularly fibromyalgia, chronic 
bronchitis/pulmonary disease, and 
multiple lipomas).  As part of this 
query, the examiner should consider 
whether breathing near a broken cathode 
ray tube could cause any current 
respiratory ailments.  In addition, the 
examiner should opine whether the 
veteran has an acquired psychiatric 
disorder (including dysthymia, major 
depression, somatoform pain disorder, 
and conversion disorder) secondary to a 
long term disability incurred from an 
in-service incident.  All opinions and 
conclusions expressed must be supported 
by a complete rationale in a report.  

2.  Then, the RO should readjudicate 
the veteran's service connection claims 
for fibromyalgia, chronic bronchitis 
and pulmonary disease, multiple 
lipomas, and acquired psychiatric 
disorder.  If the determination of the 
claims remains unfavorable to the 
veteran, the RO must issue a 
Supplemental Statement of the Case and 
provide him a reasonable period of time 
to respond before this case is returned 
to the Board.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



______________________________________________
JAMES L. MARCH
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


